Citation Nr: 0001198	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  90-44 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from November 20, 
1975 to August 9, 1976.  He was credited with 8 months and 20 
days of net active service, received an Honorable discharge 
and his reenlistment code was RE-3C.  He again had active 
service from August 23, 1977 to April 11, 1978, and was 
credited with 7 months and 23 days of net active service.  
His discharge was Under Honorable Conditions.  

The veteran provided testimony before members of the Board of 
Veterans' Appeals (Board), sitting at Washington, D. C., in 
April 1991.

In a decision in July 1991, the Board, in addition to other 
determinations, denied service connection for paranoid-type 
schizophrenia.  The decision was appealed to the United 
States Court of Veterans Appeals (Court).  The Court, in 
[citation redacted] 
vacated the Board decision with respect to the issue of 
entitlement to service connection for paranoid-type 
schizophrenia.  The veteran's assertions of psychiatric 
treatment in 1978, and his references to treatment for mental 
illness by multiple doctors, were found to be sufficient for 
a well-ground claim, and to trigger the duty to assist.  The 
Court found that the VA should attempt to locate the medical 
records referred to by the veteran.

This case was remanded for further development in February 
1993, March 1995, and May 1997.  The case had been returned 
to the Board for further appellate consideration.  


REMAND

The Remand in May 1997 noted that, despite commendable 
efforts of the New Jersey RO, the record lacked a current 
address for the veteran.  In addition to other actions, the 
Board requested that the representative, the New Jersey 
Department of Military and Veterans' Affairs (NJDMVA) 
appointed in 1989, be contacted to determine if they had a 
current address for the veteran.  If a new address was 
acquired, the RO was to ensure that the veteran was provided 
with copies of all letters that had previously been mailed 
and returned.  Also in the remand was a request for a review 
of the veteran's claims folder by a VA psychiatrist for an 
opinion as to initial onset of the veteran's psychiatric 
disorder, with complete rationale and whether any opinion 
would be speculative.  

In January 1998 the New Jersey RO sent a letter to the 
veteran with an address in Florida.  The veteran's response 
in March 1998, was a request for extension of time.  He used 
the Florida address.  

There was review of the veteran's claims folder, per the May 
1997 remand, with a medical opinion by J. T.  It was noted 
that additional examination might be helpful in ascertaining 
the date of onset of the veteran's mental illness.  An 
examination was scheduled but canceled, and the reason given 
was "veteran withdrew claim."  Additional comment was to 
the effect the veteran had relocated to Florida and he stated 
he would contact the New Jersey RO to re-establish his claim 
in Florida.  

The veteran, in a letter to the New Jersey RO, received in 
July 1998, noted his current residence in Florida.  He 
requested that his claims folder be transferred to Florida.

The Newark RO sent a supplement statement of the case (SSOC) 
to the veteran at his Florida address in September 1998, with 
a copy to NJDMVA.

In October 1998 the Florida RO scheduled the veteran for 
psychiatric examination that was performed in November 1998.  
The examiner noted that the veteran was "considered 
incompetent to handle VA funds."  

The Florida RO sent a SSOC to the veteran in June 1999, 
concerning his claim for service connection for 
schizophrenia.  The RO noted the veteran's current residence 
in Florida and his current appointment of the New Jersey 
Department of Military and Veterans' Affairs as his 
representative.  The RO advised him that he "should consider 
updating your appointment of a service organization." 
(Emphasis in original.)  A copy of the SSOC was not sent to 
any organization representing the veteran.  

The Board regretfully concludes that, despite the protracted 
efforts of the ROs to provide a record adequate for appellate 
review, the evidence added since the 1997 remand has raised 
further matters that must be addressed before the Board can 
enter a final decision.  First, the November 1998 examination 
raises a substantial question as to whether the veteran is 
competent to pursue this claim, and that question needs to be 
resolved before proceeding any further.  Further 
clarification is also required with regard to the veteran's 
representation.  While the Board appreciates that the 
appointed representative was a state organization in New 
Jersey and that the veteran currently resides in Florida, the 
record does not contain a letter of revocation for NJDMVA, 
nor is there any authority cited to support the action of 
failing to provide the NJDMVA a copy of the June 1999 SSOC.  
Moreover, it does not appear that the RO sent the veteran 
copies of all previous correspondence that had been returned.  
Finally, the Board would like the RO to secure some 
identification of the medical credentials for J. T., the 
examiner in July 1998.  In this context, the Board must point 
out that the action requested on remand was to be a review of 
the record by a psychiatrist.  The documents in the current 
record do not provide any indication of the medical 
qualifications of J.T.

The veteran in a letter with attached medical document, in 
March 1998, made reference to a right foot problem.  The 
Board notes that service connection was denied for a foot 
disorder in a May 1990 rating action.  The RO's attention is 
directed to the March 1998 letter for appropriate action.  

In December 1998 the Florida RO sent a letter to the veteran 
concerning a reference in the May 1995 remand to a claim for 
service connection for a left varicocele.  The veteran 
responded later that same month acknowledging the claim for 
service connection.  He later submitted records in regard to 
his varicocele claim.  This claim has not been developed for 
appeal, is not intertwined with the issue on appeal, and will 
not be considered by the Board at this time.  

In light of the above discussion, the Board finds that this 
case needs to be remanded for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the date of onset of his 
acquired psychiatric disorder would be 
helpful.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should enter into the record 
evidence concerning the medical 
credentials for J. T., the examiner for 
the July 16, 1998 opinion.  If J. T., was 
not a psychiatrist, another opinion as to 
the date of onset of the veteran's 
acquired psychiatric disorder should be 
secured from a VA psychiatrist.  The 
model for the requested opinion was set 
forth in the May 1997 remand, which is in 
file, and can be used again.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 

3.  The RO should make a determination as 
to whether the veteran is competent to 
pursue a claim for disability benefits, 
and if not, a guardian should be 
appointed.  The rationale for any opinion 
should be stated.  

3.  Following the above, the RO should 
contact the veteran, or as the case may 
be his guardian, in regard to appointment 
of a representative, if other than 
NJDMVA.  Basically, the RO should assure 
that the record contains documentation as 
to the current representation that will 
support the due process actions taken by 
the RO with regard to providing copies of 
relevant documents and entering argument 
or evidence on behalf of the appellant.  
In this regard the veteran, guardian if 
any, and his representative should be 
provided with a copy of previously 
returned correspondence, and the June 
1999 SSOC.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






